Case 4:18-cv-00519-ALM Document 103 Filed 06/23/20 Page 1 of 2 PageID #: 3385




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

WAPP TECH LIMITED PARTNERSHIP                  §
And WAPP TECH CORP.                            §
                                               §
     Plaintiffs,                               §
                                               §       Civil Action No. 4:18-CV-00519-ALM
v.                                             §
                                               §
BANK OF AMERICA CORP.,                         §        JURY TRIAL DEMANDED
                                               §
      Defendant.                               §


                        NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE COURT:

          Plaintiffs hereby notify the Court that G. Blake Thompson of Mann | Tindel |

Thompson, 300 West Main Street, Henderson, Texas 75652 makes a formal entry of appearance

in the above-styled and numbered cause as counsel for Plaintiffs, WAPP Tech Limited

Partnership and WAPP Tech Corp. The undersigned counsel requests a copy of all pleadings,

discovery, correspondence and orders be sent to him.
Case 4:18-cv-00519-ALM Document 103 Filed 06/23/20 Page 2 of 2 PageID #: 3386




Dated: June 23, 2020                          Respectfully submitted,



                                        By:          /s/ G. Blake Thompson
                                              G. Blake Thompson
                                              State Bar No. 24042033
                                              blake@themannfirm.com
                                              J. Mark Mann
                                              State Bar No. 12926150
                                              mark@themannfirm.com
                                              MANN | TINDEL | THOMPSON
                                              300 West Main Street
                                              Henderson, Texas 75652
                                              (903) 657-8540
                                              (903) 657-6003 (fax)

                                              ATTORNEYS FOR PLAINTIFFS




                                  CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this 23rd day of June, 2020.


                                                           /s/ G. Blake Thompson
                                                     G. Blake Thompson
